Name: Council Regulation (EC) NoÃ 426/2008 of 14 May 2008 amending Regulation (EC) NoÃ 1212/2005 imposing a definitive anti-dumping duty on imports of certain castings originating in the PeopleÃ¢ s Republic of China
 Type: Regulation
 Subject Matter: trade;  Asia and Oceania;  competition;  construction and town planning;  iron, steel and other metal industries;  international trade
 Date Published: nan

 17.5.2008 EN Official Journal of the European Union L 129/1 COUNCIL REGULATION (EC) No 426/2008 of 14 May 2008 amending Regulation (EC) No 1212/2005 imposing a definitive anti-dumping duty on imports of certain castings originating in the Peoples Republic of China THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), Having regard to Article 1(4) of Council Regulation (EC) No 1212/2005 of 25 July 2005 imposing a definitive anti-dumping duty on imports of certain castings originating in the Peoples Republic of China (2), Having regard to the proposal submitted by the Commission after consulting the Advisory Committee, Whereas: A. MEASURES IN FORCE (1) By Regulation (EC) No 1212/2005, the Council imposed a definitive anti-dumping duty on imports into the Community of castings of non-malleable cast iron of a kind used to cover and/or give access to ground or sub-surface systems, and parts thereof, whether or not machined, coated or painted or fitted with other materials, excluding fire hydrants, originating in the Peoples Republic of China (PRC) (the product concerned), normally declared within CN codes 7325 10 50, 7325 10 92 and ex 7325 10 99 (TARIC code 7325109910). Given the large number of cooperating parties, a sample of Chinese exporting producers was selected during the investigation which led to the imposition of the measures. (2) The sampled companies were attributed the individual duty rates established during the investigation. The cooperating non-sampled companies which were granted market economy treatment (MET), in accordance with the provisions of Article 2(7)(c) of the basic Regulation, were attributed the 0 % dumping duty which was established for the sole sampled company which was granted MET. The cooperating non-sampled companies which were granted individual treatment (IT), in accordance with the provisions of Article 9(5) of the basic Regulation, received the weighted average duty of 28,6 % established for the sampled companies that were granted IT. A countrywide duty of 47,8 % was imposed on all other companies. (3) Article 1(4) of Regulation (EC) No 1212/2005 gives the possibility to Chinese exporting producers which meet the four criteria set out in that Article to be granted the same treatment as the one mentioned in recital (2) above for the cooperating companies not included in the sample (New Exporting Producer Treatment or NEPT). B. NEW EXPORTING PRODUCERS' REQUESTS (4) Nine companies have requested to be granted NEPT. (5) An examination has been carried out to determine whether each of the applicants fulfils the criteria for being granted NEPT as set out in Article 1(4) of Regulation (EC) No 1212/2005, by verifying that: 1. it did not export to the Community the products described in recital (1) above during the investigation period (1 April 2003 to 31 March 2004); 2. it is not related to any of the exporters or producers in the Peoples Republic of China which are subject to the anti-dumping measures imposed by that Regulation; 3. it has actually exported to the Community the products concerned after the investigation period on which the measures are based, or it has entered into an irrevocable contractual obligation to export a significant quantity to the Community; 4. it operates under market economy conditions defined in Article 2(7)(c) of the basic Regulation or alternatively that it fulfils the requirements to have an individual duty in accordance with Article 9(5) of the basic Regulation. (6) Since the fourth criterion implies that the applicants submit a claim for MET or IT, the Commission sent MET and IT claim forms to all Chinese applicants. All Chinese applicant companies requested MET pursuant to Article 2(7) of the basic Regulation. (7) Briefly, and for ease of reference only, the MET criteria are set out in summarised form below: 1. business decisions and costs are made in response to market signals and without significant State interference; and costs of major inputs substantially reflect market values; 2. firms have one clear set of basic accounting records which are independently audited in line with international accounting standards (3) and are applied for all purposes; 3. there are no significant distortions carried over from the former non-market economy system; 4. bankruptcy and property laws guarantee legal certainty and stability; 5. exchange-rate conversions are carried out at market rates. (8) Questionnaires were sent to all applicants who were asked to supply evidence to demonstrate that they met the criteria mentioned above. (9) Exporting producers fulfilling these criteria may be granted the duty rate applicable to the cooperating companies not included in the sample, pursuant to Article 1(4) of Regulation (EC) No 1212/2005. C. FINDINGS (10) One Chinese company requesting NEPT did not submit any reply to the questionnaire and one company did not submit any reply to a deficiency letter of their questionnaire reply. It was therefore not possible to verify whether these companies fulfilled the criteria set out in Article 1(4) of Regulation (EC) No 1212/2005 and their request had to be rejected. These companies were informed that their application would not be considered any further and were given the opportunity to comment. No comments were received. (11) Seven companies submitted complete replies to the questionnaires. The Commission sought and verified all information it deemed necessary for the purpose of the determination of the fourth criterion (MET/IT) set out in Article 1(4) of Regulation (EC) No 1212/2005. Verification visits were carried out at the premises of the seven following companies:  Wuxi Norlong Foundry Co. Ltd (Wuxi New District, Jiangsu) (Norlong),  Baoding City Maikesaier Casting Ltd (Xinanli, Hebei) (Maikesaier),  XianXian Guozhuang Precision Casting Co. Ltd (Guozhuang, Hebei) (XianXian),  Changsha Wuxing Foundry Co. Ltd (Wangcheng County, Changsha) (Wuxing) and related company Changsha J & J Sunshine Machinery and Electronic Co. Ltd (189 Wuyi Road, Changsha) (Sunshine),  Baoding Yuehai Machine Manufacturing Co. Ltd (Baoding, Hebei) (Yuehai),  HanDan County Yan Yuan Smelting and Casting Co. Ltd (Han Dan County, Hebei) (Yan Yuan),  Tianjin Loiselet Art Casting Co. Ltd (Jinghai, Tianjin) (Loiselet). (12) For each of the seven companies visited, it was verified whether the four criteria mentioned at recital (5) above were met. (13) For two Chinese exporting producers, Maikesaier and Yuehai, the examination of the information submitted showed that they had provided sufficient evidence to prove that they meet the four criteria set out in Article 1(4) of Regulation (EC) No 1212/2005 and, concerning the last criterion, that they meet the five conditions for MET. Therefore, these two producers can be granted the weighted average duty rate for companies granted MET applicable to the cooperating companies not included in the sample (i.e. 0 %) in accordance with Article 1(4) of Regulation (EC) No 1212/2005 and be added to the list of exporting producers of Article 1(2) of that Regulation. (14) Four Chinese exporting producers, Norlong, XianXian, Yan Yuan and Loiselet provided sufficient evidence to prove that they meet the four criteria set out in Article 1(4) of Regulation (EC) No 1212/2005. However, concerning the last criterion, they could not show that they meet the conditions to be granted MET. (15) For Norlong it was found that it had received a substantial public land-use right refund. Criterion 3 for MET was therefore not considered to be fulfilled. It was also concluded that in the light of the fact that criterion 3 could not be met, a final determination concerning criterion 1 could not be made. However, no evidence was found that this company did not fulfil the five criteria for IT. (16) For XianXian it was found that it could not fulfil criteria 1, 2 and 3 for MET. The company did not submit sufficient evidence to show that it operated under market economy conditions and that its costs reflected market values. Furthermore, the company was found not to have one clear set of accounting standards audited in line with international accounting standards. Finally, it was found that the company had obtained land rent contracts at abnormally low prices in both absolute and relative figures. (17) It was found that Yan Yuan did not meet criterion 2 for MET. The 2006 accounts of this company had not been audited, contrary to Chinese law and international accounting standards, and other accounting irregularities were also discovered, notably the fact that raw materials were purchased from private individuals, without invoicing. (18) For Loiselet it was found that criteria 2 and 3 for MET were not met. In particular, it was established that most of the companys main assets did not appear in the accounts of the company. It also appeared that rental agreement for the land and buildings of the plant was not respected. (19) In view of the conclusions reached on the accounting practices of XianXian, Yan Yuan and Loiselet, it cannot be concluded that their export prices are reliable enough to be used for an individual dumping margin calculation and therefore it cannot be concluded whether they fulfil the second criterion for IT. All other four criteria for IT are met. However, considering the fact, that their export prices would not be used to calculate the dumping margin, if these three companies fell under the weighted average duty rate of 28,6 % calculated for the sampled companies granted IT in the original investigation, it is concluded that, in the context of this examination, these companies can be granted the same treatment as those falling under the weighted average duty rate. (20) Therefore, Norlong, XianXian, Yan Yuan and Loiselet can be granted the weighted average duty rate for companies granted IT applicable to the cooperating companies not included in the sample (i.e. 28,6 %) in accordance with Article 1(4) of Regulation (EC) No 1212/2005 and be added to the list of exporting producers of Article 1(2) of that Regulation. (21) Wuxing was found not to provide sufficient evidence to show to be the producer of the product concerned exported to the EC. Therefore, this producer did not fulfil the third criterion set out in Article 1(4) of Regulation (EC) No 1212/2005, and its request for NEPT was therefore rejected. D. MODIFICATION OF THE LIST OF COMPANIES BENEFITING FROM INDIVIDUAL DUTY RATES (22) In consideration of the findings of the investigation as indicated in recital (13) above, it is concluded that the companies Maikesaier and Yuehai should be added to the list of individual companies mentioned under Article 1(2) of Regulation (EC) No 1212/2005 with a duty rate of 0 %. (23) For the companies Norlong, XianXian, Yan Yuan and Loiselet, based on the findings of the investigation indicated in recitals (14) to (20) above, it is concluded that these four companies should be added to the list of individual companies mentioned under Article 1(2) of Regulation (EC) No 1212/2005 with a duty rate of 28,6 %. (24) The company Wuxing, considering the findings of the investigation as indicated in recital (21) above, cannot be granted NEPT and should therefore remain subject to the residual duty of 47,8 % according to Article 1(2) of Regulation (EC) No 1212/2005. (25) All the applicants and the community industry have been informed of the findings of the investigation and have had the opportunity to submit their comments. Following disclosure, comments were received from Norlong, XianXian and Loiselet. No additional information was brought forward permitting to lead to any different conclusions for any of the three companies, HAS ADOPTED THIS REGULATION: Article 1 Article 1(2) of Regulation (EC) No 1212/2005 shall be replaced by the following: 2. The rate of the definitive anti-dumping duty applicable to the net, free-at-Community-frontier price, before duty, for products described in paragraph 1 and produced in the Peoples Republic of China by the companies listed below shall be as follows: Company Anti-dumping duty (%) TARIC additional code Shijiazhuang Transun Metal Products Co. Ltd, Xinongcheng Liulintun, Luancheng County, Shijiazhuang City, Hebei Province, 051430 PRC 0 A675 Shaoshan Huanqiu Castings Foundry, Fengjia Village, Yingtian Township, Shaoshan, Hunan, PRC 0 A676 Fengtai Handan Alloy Casting Co. Ltd, Beizhangzhuang Town, Handan County, Hebei, PRC 0 A677 Shanxi Jiaocheng Xinglong Casting Co. Ltd, Jiaocheng County, Shanxi Province, PRC 0 A678 Tianjin Jinghai Chaoyue Industrial and Commercial Co. Ltd, Guan Pu Tou Village, Yang Cheng Zhuang Town, Jinghai District, 301617 Tianjin, PRC 0 A679 Baoding City Maikesaier Casting Ltd, Xinanli Town, Tang County Hebei, Baoding 072350, PRC 0 A867 Baoding Yuehai Machine Manufacturing Co. Ltd, No 333 Building A Tian E West Road, Baoding, Hebei, PRC 0 A868 Shanxi Yuansheng Casting and Forging Industrial Co. Ltd, No 8 DiZangAn, Taiyuan, Shanxi, 030002, PRC 18,6 A680 Botou City Simencum Town Bai fo Tang Casting Factory, Bai Fo Tang Village, Si Men Cum Town, Bo Tou City, 062159, Hebei Province, PRC 28,6 A681 Hebei Shunda Foundry Co. Ltd, Qufu Road, Quyang, 073100, PRC 28,6 A682 XianXian Guozhuang Precision Casting Co. Ltd, Guli Village, Xian County, Hebei, Gouzhuang, PRC 28,6 A869 Wuxi Norlong Foundry Co. Ltd, Wuxi New District, Jiangsu, PRC 28,6 A870 HanDan County Yan Yuan Smelting and Casting Co. Ltd, South of Hu Cun Village, Hu Cun Town, Han Dan County, Hebei, PRC 28,6 A871 Tianjin Loiselet Art Casting Co. Ltd, Dongzhuangke, Yangchenzhuang, Jinghai, Tianjin, PRC 28,6 A872 Changan Cast Limited Company of Yixian Hebei, Taiyuan Main Street, Yi County, Hebei Province, 074200, PRC 31,8 A683 Shandong Huijin Stock Co. Ltd, North of Kouzhen Town, Laiwu City, Shandong Province, 271114, PRC 37,9 A684 All other companies 47,8 A999 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 2008. For the Council The President A. BAJUK (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (2) OJ L 199, 29.7.2005, p. 1. Regulation as last amended by Regulation (EC) No 268/2006 (OJ L 47, 17.2.2006, p. 3). (3) International accounting standards refer to all major recognised international standards of accounting, including US GAAP and the works of the International Accounting Standard Committee Foundation (IASCF) effectuated by the International Accounting Standards Board (IASB), covering the International Accounting Standard Board Framework (IASBF), the International Accounting Standard (IAS), the International Financial Reporting Standards (IFRS) and the International Financial Reporting Interpretations Committee publications (IFRIC).